FILED:   August 2, 2004


                              PUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-4253



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

           versus


MOHAMAD YOUSSEF HAMMOUD, a/k/a Ali Albousaleh,
a/k/a Ali Abousaleh,

                                                Defendant - Appellant,

____________________________________________

CENTER FOR CONSTITUTIONAL RIGHTS; NATIONAL
COALITION TO PROTECT POLITICAL FREEDOM;
NATIONAL ASSOCIATION OF CRIMINAL DEFENSE
LAWYERS; NATIONAL LAWYERS GUILD,

                                           Amici Supporting Appellant.



                                ORDER



           After oral argument was heard by a panel of judges, a

majority of the judges in active service voted to hear this appeal

en banc.   The en banc court heard argument on the matter on August

2, 2004.
            According to the vote of a majority of the en banc court

constituted to hear this appeal, we affirm the judgment and hold

that Blakely v. Washington, 124 S. Ct. 2531 (2004), does not

operate    to   invalidate   Hammoud’s   sentence    under   the   federal

Sentencing Guidelines.        Therefore, district courts within the

Fourth    Circuit   are   hereby   instructed   to   continue   sentencing

defendants in accordance with the guidelines, as was the practice

before Blakely.     In the interest of judicial economy, however, and

pending a definitive ruling by the Supreme Court, we recommend that

district courts within the Fourth Circuit also announce, at the

time of sentencing, a sentence pursuant to 18 U.S.C.A. § 3553(a)

(West 2000 & Supp. 2004), treating the guidelines as advisory only.

            Majority and dissenting opinions will follow in due

course.

            Entered at the direction of Chief Judge Wilkins, with the

concurrence of the court.



                                   For the Court



                                   /s/ Patricia S. Connor
                                              Clerk